Name: Council Regulation (EC) No 3059/95 of 22 December 1995 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products (first series 1996)
 Type: Regulation
 Subject Matter: industrial structures and policy;  agricultural activity;  chemistry;  tariff policy
 Date Published: nan

 30 . 12 . 95 f EN Official Journal of the European Communities No L 326/19 COUNCIL REGULATION (EC) No 3059/95 of 22 December 1995 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products (first series 1996) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of certain agricultural and industrial products will remain in the course of 1996 unable to meet the specific requirements of the user industries in the Community; whereas consequently, Community supplies of products of this type will depend to a considerable extent on imports from third countries; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms; whereas Community tariff quotas at reduced or zero duty should therefore be opened within the limits of appropriate volumes for a period up to 31 December 1996 taking account of the need not to disturb the markets for such products nor the starting out or development of Community production; Whereas it is necessary in particular to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted application of the rates laid down for the quotas to all imports of the products concerned into all the Member States until the quotas have been used up; Whereas the decision for opening of autonomous tariff quotas should be taken by the Community; whereas, to ensure the efficiency of the common administration of these quotas, there is no reasonable obstacle to authorizing Member States to draw from the quota volumes the necessary quantities corresponding to actual imports; whereas, however, this method of administration requires close cooperation between the Member States and the Commission, and the latter must be able to monitor the rate at which the quotas are used up and inform the Member States accordingly, suspended at the levels and within the limits of the Community tariff quotas shown below. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 3 Where an importer presents a declaration for release for free circulation in a Member State, applying to take advantage of the preferential arrangements for a product covered by this Regulation, and where the entry is accepted by the customs authorities , the Member State concerned shall, by notifying the Commission, draw an amount corresponding to its requirements from the appropriate quota volume. Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chronological order of the dates on which the customs authorities of the Member States concerned accepted the entries for release for free circulation, to the extent that the available balance so permits . If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated among applicants pro rata . The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that the importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on 1 January 1996 . HAS ADOPTED THIS REGULATION: Article 1 From 1 January 1996 until the dates indicated in the annexed table, the duties applicable to imports into the Community of the products listed below shall be No L 326/20 I EN I Official Journal of the European Communities 30 . 12 . 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1995 . For the Council The President L. ATIENZA SERNA 30. 12 . 95 PEN Official Journal of the European Communities No L 326/21 ANNEX Order No. CN code Tariccode Description Amount of quota Quota duty ( % ) Date of expiry 09.2703 ex 2825 30 00 * 10 Vanadiumoxides and hydroxides, not in the form of powder, exlusively for the production of alloys ( a ) 13 000 tonnes 0 31 . 12 . 1996 09.2711 7202 41 10 7202 41 91 7202 41 99  Ferro-chromium containing by weight more than 4 % of carbon 550 000 tonnes 0 31 . 12 . 1996 09.2713 ex 2008 60 19 ex 2008 60 39 * 10 * 11/*19 Sweet cherries , marinated in alcohol , of a diameter not exceeding 19,9 mm, stoned, intended for the manufacture of chocolate products ( a ):  with a sugar content exceeding 9 % by weight  with a sugar content not exceeding 9 % by weight 2 000 tonnes loo 10 31 . 12 . 1996 09.2717 ex 7202 99 19 *20 Ferro-phosphorus containing by weight 15 % or more phosphorus, intended for the manufacture of refined phosphoric iron or steel (a ) 22 500 tonnes 0 30 . 6 . 1996 09.2719 ex 2008 60 19 ex 2008 60 39 *20 *20 Sour cherries (Prunus cerasus ), marinated in alcohol , of a diameter not exceeding 19,9 mm, stoned, intended for the manufacture of chocolate products ( a ):  with a sugar content exceeding 9 %  with a sugar content not exceeding 9 % by weight 2 000 tonnes 10 C ) 10 31 . 12 . 1996 09.2727 ex 3902 90 00 * 95 Synthetic poly-alpha-olefin having a kinetic viscosity of not less than 38 x 10"6 m2 s" 1 ( 38 centistokes ) at 100 °C, measured using the ASTM D 445 method 7 500 tonnes 0 31 . 12 . 1996 09.2729 ex 0811 90 95 * 10 Boysenberries , preserved by freezing, not containing added sugar, for the processing industry ( a ) 1 500 tonnes 12 31 . 12 . 1996 09.2741 ex 8104 11 00 * 30 Unwrought magnesium having a purity of not less than 99,95 % in the form of ingots 1 450 tonnes 0 30 . 6 . 1996 09.2791 ex 3905 99 00 *93 Polyvinyl butyral in the form of powder, for the production of film for laminated safety glass (a ) 2 000 tonnes 0 30 . 6 . 1996 09.2797 ex 8540 71 00 * 91 Magnetrons with a power output of not more than 1 000 W, for the manufacture of microwave ovens ( a ) 650 000 pieces 0 31 . 12 . 1996 No L 326/22 I EN I Official Journal of the European Communities 30 . 12 . 95 Order No . CN code Tariccode Description Amount of quota Quota duty ( % ) Date of expiry 09.2799 ex 7202 49 90 * 10 Ferro-chromium containing 1,5% or more but not more than 4 % by weight of carbon and not more than 70 % of chromium 24 000 tonnes 0 31 . 12. 1996 09.2809 ex 3802 90 00 * 10 Acid-activated montmorillonite for the manufacture of self-copy paper ( a ) 10 000 tonnes 0 31 . 12. 1996 09.2811 ex 2902 90 90 *50 4-benzylbiphenyl 300 tonnes 0 31 . 12. 1996 09.2829 ex 3824 90 90 *24 Solid extract of the residual insoluble in aliphatic solvents obtained during the extraction of resin from wood, having the following characteristics :  a resin acid content by weight not exceeding 30%  an acid number not exceeding 110, and  melting point of not less than 100 °C 1 200 tonnes 0 31 . 12. 1996 09.2837 ex 2903 49 90 * 10 Bromochloromethane 550 tonnes 0 31 . 12. 1996 09.2841 ex 2712 90 90 *30 Blend of 1-alkenes containing by weight 80 % or more of 1-alkenes of a chain-length of 20 and 22 carbon atoms 10 000 tonnes 0 31 . 12. 1996 09.2845 ex 2914 19 00 *20 3,3-Dimethylbutanone 750 tonnes 0 31 . 12. 1996 09.2847 ex 2914 70 90 * 10 1 -Chloro-3,3-Dimethylbutanone 750 tonnes 0 31 . 12. 1996 09.2849 ex 0710 80 69 * 10 Mushrooms of the species Auricularia polytricha, either steamed, boiled or frozen, for the manufacture of prepared meals ( a ) (b ) 700 tonnes 0 31 . 12. 1996 09.2851 ex 2907 12 00 * 10 O-Cresol having a purity of not less than 98,5 % 13 000 tonnes 0 31 . 12. 1996 09.2853 ex 2930 90 95 * 16 Glutathione 15 tonnes 0 31 . 12 . 1996 09.2857 ex 2902 90 90 * 80 Diisopropylnaphtalene, mixed isomers 1 000 tonnes 0 31 . 12. 1996 09.2859 ex 2909 49 90 * 10 2,2-'Isopropylidene-bis(p-phenyleneoxy)diethanol solid form 600 tonnes 0 31 . 12. 1996 09.2867 ex 3207 40 90 *30 Glass granulate, containing by weight:  73% or more but not more than 77% of silicon dioxide  12% or more but not more than 18% of dibroron trioxide and  4% or more but not more than 8 % of polyethylene glycol 80 tonnes 0 31 . 12. 1996 30 . 12 . 95 I EN I Official Journal of the European Communities No L 326/23 Order No. CN code Tariccode Description Amount of quota Quota duty ( % ) Date of expiry 09.2871 ex 7011 20 00 * 70 Glass face-plate:  with a diagonal measurement of 723 mm ( ± 3 mm) and of dimensions of 602 x 477 mm ( ± 2 mm), for the manufacture of colour cathode-ray tubes (a ) 650 000 pieces 0 31 . 12 . 1996 09.2873 ex 8542 13 22 * 15 Static random access memory of C-Mos technology (C-MOS-S-RAM), with a storage capacity of 32 K x 8 bits and an access line exceeding 55 ns; in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : KM 62 256 M5M 5 256 PD 43 256  other identification markings relating to devices complying with the abovementioned description 40 000 000 pieces 0 31 . 12 . 1996 09.2881 ex 3901 90 00 * 94 Chlorosulphonated polyethylene 6 000 tonnes 0 31 . 12 . 1996 09.2885 2905 11 00  Methanol (methyl alcohol ) 1 000 000 tonnes 4 31 . 12 . 1996 09.2887 ex 2905 50 10 * 10. 2,2,2-trifluoroethanol 250 tonnes 0 31 . 12 . 1996 09.2889 3805 10 90  Sulphate turpentine 20 000 tonnes 0 31 . 12 . 1996 09.2892 ex 2932 29 90 *45 2'-anilino-6'-diethylamino-3'-methylspiro ( isobenzofuranne- 1 ( 3H) , 9 ' -xanthen ) - 3 -one 36 tonnes 0 31 . 12. 1996 09.2893 ex 3815 90 00 * 88 Catalytic preparation consisting of titanium dioxide doped with tungsten trioxide containing not less than 10% by weight of tungsten trioxide with a specific surface 80 to 100 m2/g 200 tonnes 0 31 . 12 . 1996 09.2894 ex 9608 91 00 *20 Felt tips and other porous-tips for markers, without internal canal 40 000 000 pieces 0 31 . 12 . 1 996 09.2895 ex 7011 20 00 * 85 Glass face-plate of a diagonal dimension .of 724 ( ± 2 mm) and of dimension of 471 x 601 ( ± 2 mm ) for the manufacture of colour cathoderay tubes (a ) 120 000 pieces 0 31 . 12 . 1996 09.2900 7202 50 00  Ferro-silico-chromium 20 000 tonnes 0 30 . 6 . 1996 09.2911 8102 91 90  Waste and scrap of molybdenum 320 tonnes 0 31 . 12 . 1996 09.2912 ex 8540 91 00 * 97 Flat masks with a diagonal measurement of 31,5 cm ( ± 0,5 cm), 34 cm ( ± 0,5 cm) or 39 cm ( ± 0,5 cm ) 5 000 000 pieces 0 31 . 12 . 1996 No L 326/24 I EN I Official Journal of the European Communities 30. 12 . 95 Order No . CN code Tariccode Description Amount of quota Quota duty ( % ) Date of expiry 09.2913 ex 2401 10 41 ex 2401 10 49 ex 2401 10 50 ex 2401 10 70 ex 2401 10 90 ex 2401 20 41 ex 2401 20 49 ex 2401 20 50 ex 2401 20 70 ex 2401 20 90 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 Natural unmanufactured tobacco, whether or not cut in regular size, having a custom value of not less than ECU 450 per 100 kg net weight, for use as binder or wrapper for the manufacture of goods falling within subheading 2402 10 00 (a ) 6 000 tonnes 0 31 . 12. 1996 09.2914 ex 3824 90 90 * 33 Aqueous solution containing not less than 40% of dry betaine-extract and between 5 % and 30% of organic or inorganic salts 38 000 tonnes 0 31 . 12 . 1996 09.2915 ex 3824 90 90 *34 Silicon dioxide having a purity in weight of 99 % in the form of the spherical particles dispersed in monoethylene glycol 100 tonnes 0 31 . 12 . 1996 09.2916 ex 2933 90 80 * 32 5-Nitroindole 5 tonnes 0 30. 6 . 1996 09.2917 2930 90 14  Cystin 600 tonnes 0 31 . 12. 1996 09.2918 ex 2910 90 00 *50 1,2-Epoxybutan 500 tonnes 0 31 . 12. 1996 09.2919 ex 8708 29 90 * 10 Foldings bellows for the manufacture of articulated buses ( a ) 2 600 pieces 0 31 . 12 . 1996 09.2920 ex 5501 90 00 * 10 Cellulose acetate tow made up of filaments with a count of 2.4 decitex 400 tonnes 0 31 . 12. 1996 ( a ) Checks on their prescribed end use shall be carried out pursuant to the relevant Community provisions. ( b ) However, the tariff quota is not allowed where processing is carried out by retail or catering undertakings. (') The specific additional duty is applicable .